392 S.C. 142 (2011)
708 S.E.2d 218
In the Matter of James Michael BROWN, Respondent.
Not in Source.
Supreme Court of South Carolina.
April 13, 2011.

ORDER
On April 8, 2011, respondent was arrested and charged with *143 felony driving under the influence resulting in death,[1] leaving the scene of an accident, open container, and driving under the influence, second offense. The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(a) RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
  /s/Jean H. Toal, C.J.
  ---------------------
     FOR THE COURT
NOTES
[1]  At the time of the arrest, the pedestrian victim was not expected to live. However, as of the date of the Petition for Interim Suspension, the victim has survived.